Title: To George Washington from Bartholomew Dandridge, 7 January 1782
From: Dandridge, Bartholomew
To: Washington, George


                  
                     Dear Sir
                     New Kent Jany 7. 1782.
                  
                  I received your kind Favor of the 19th of November, which I should have acknowledged much sooner, had not my unfortunate situation prevented it.  I am sorry to tell you that the infectious malignant Fever, that broke out amongst my Negroes about the time you left us was introduced amongst them in such a manner & so badly managed at first, that almost every Negro we had was exposed to the infection.  In consequence of this my whole attention has been confined to them from that time to this, and all my endeavors have not been able to put a stop to it ’til now.  I hope it is confined to one small Negro in a House by itself & on the recovery, none have been taken with it afresh or been exposed to the infection for upwards of a Month past.  I have lost upwards of 20 Negroes & considering all Things I have reason to be thankful that the rest are spared.
                  This with the various other Misfortunes I have met with in the course of the last unhappy year, has so disconcerted all my Affairs that it will be absolutely necessary for me to attend to them for some little time to come, in order to get them again in motion on some plan suitable to my present Circumstances, and will prevent my waiting on Mrs Custis this Month as Intended but I will most certainly do it next Month, if nothing extraordinary happens to prevent me, I do not find that Mr Curtis’s Affairs can any way suffer by this delay.  The Plantations must necessarily continue under their present management this Year, and as to Money Matters nothing can suffer until administration is taken, and I wish before I do any thing to be perfectly acquainted with the alterations made in the Paper Money by our Assembly (they are very great ones) but I have not been able to get a good account of them.  by next Month I shall know them, & see something of their Effects, & hope to be disengaged & at leisure to examine fully into the situation of Mr Custis’s Affairs, when I will acquaint you with them.  From the little Conversation I have had with Mr Posey, I hope Mr Custis has enough in the loan Office to ballance Alexander’s demand let what will happen & I hope enough may be collected & conveniently spared from his Estate to satisfie his other Debts, besides the Money he prepared & tendered to Alexander.
                  I am happy to hear by a late Letter from Mrs Curtis that you and my dear Sister still enjoy your Health, & pleased to find you have some rest at Philadelphia.  The uneasiness & fatigue of Body & Mind that I have suffered during the sickness of my Negroes, has kept me in general in the same languid State that you left me in, at times I have got cold & been much worse, but at present I am in hopes I am in a good way of geting my Health again.  The rest of our Family are well, and join me in a tender of their Esteem, Affection and best Wishes for yourself & my Sister, whenever either of you return to Virginia again I hope to see you, and am Dear Sir Your most affectionate & obedient Servant
                  
                     B. Dandridge
                     
                  
               